DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable Oh US-PGPUB No. 2018/0335252 (hereinafter Oh) in view of Okuma et al. US-PGPUB No. 2017/0038924 (hereinafter Okuma); 
And further in view of additional features related to the various displays of the refrigerator interior environmental condition disclosed in 
GE et al. US-PGPUB No. 2021/0190416 (hereinafter GE); 
Johnson US-PGPUB No. 2019/0226755 (hereinafter Johnson); 
Larares-Greenblat et al. US-PGPUB No. 2018/0196401 (hereinafter Larares-Greenblat); 
Jeong et al. US-PGPUB No. 2021/0131718 (hereinafter Jeong); 
Kim et al. US-PGPUB No. 2020/009776 (hereinafter Kim ‘776); 
Park et al. US-PGPUB No. 2022/0003493 (hereinafter Park); 
Lim et al. US-PGPUB No. 2021/0278124 (hereinafter Lim). 
Re Claim 1: 
Oh teaches an inventory management system for an appliance, the inventory management system comprising: 
a holder disposed in an interior of the appliance and configured to store a food item (Oh FIG. 1B and Paragraph 0057 that the storage 11 to 13 is divided by a partition 14 and at Paragraph 0063-0065 a vegetable compartment 11d1 and 11d2 is positioned below the storage 11….a refrigerator may have a drawer); 
an imaging device configured to capture an image of the interior; 
a display in communication with the imaging device configured to present image data corresponding to the image (Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera); and 
a controller in communication with the imager and the display, the controller configured to (Oh teaches at FIG. 4F-4G and Paragraph 0177 that the controller 110 may display the food information 301d and display area 305 corresponding to the identified food on a food information display area 305 and at Paragraph 0184 that the controller 110 may photograph the storage location 11d2 within the storage of the food 1 through the inner camera 152 according to the food information and distinguishably display the photographed storage location on the touch screen 170): 
determine an identity of the food item (Oh teaches at FIG. 4G and FIG. 1B that the food item, e.g., the grapes, in the compartment 11d2 comprising a multitude of units or the food item milk in shelf 11c comprises three units. 
Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera. 
Oh teaches at FIG. 4I and Paragraph 0190 that the visual feedback may include a visual effect, e.g., an additional image or an animation effect like face in applied to the additional image, corresponding to a storing and displaying of the food 1 within the storage according to the food information 306. The controller 110 may display the visual feedback on the touch screen 170. 
Oh teaches at FIG. 4F-4G and Paragraph 0177 that the controller 110 may display the food information 301d and display area 305 corresponding to the identified food on a food information display area 305). 
Oh at least suggests the claim limitation:  
determine a target location for the food item based on the identity of the food item and an environmental condition of the interior (Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera); and 
communicate an instruction to present the image data with an indication of the target location at the display (Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera). 
Under BRI, Okuma implicitly teaches the claim limitation:  
determine a target location for the food item based on the identity of the food item and an environmental condition of the interior (Okuma teaches at FIG. 8 and Paragraph 0081-0083 the augmented reality representation comprises a photographic representation of the refrigerator interior as a background image with digital item images and item names of the food items overlaid over physical shelves/drawers of the refrigerator, wherein the digital item images and item names of the food items are displayed as rendered graphics of the food items with a numeric identification (66/67) of each of the food items to indicate consumption amount); and 
communicate an instruction to present the image data with an indication of the target location at the display (Okuma teaches at FIG. 8 and Paragraph 0081-0083 the augmented reality representation comprises a photographic representation of the refrigerator interior as a background image with digital item images and item names of the food items overlaid over physical shelves/drawers of the refrigerator, wherein the digital item images and item names of the food items are displayed as rendered graphics of the food items with a numeric identification (66/67) of each of the food items to indicate consumption amount).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Okuma’s photographic representation of the environmental condition of the refrigerator interior into Oh’s photographed interior to display the photo image as a background to render graphics overlaid upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Under BRI, GE explicitly teaches the claim limitation:  
determine a target location for the food item based on the identity of the food item and an environmental condition of the interior (GE teaches at Paragraph 0018-0020 displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. The position of the food placed in the refrigerator is a 3D spatial position determined according to the images shot by the internal cameras and at Paragraph 0160 that position of an article is judged through a plurality of cameras inside the refrigerator door.  
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired); and 
communicate an instruction to present the image data with an indication of the target location at the display (GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate GE’s labels to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
The claim limitations may be subject to different interpretations. Johnson/Larares-Greenblat teaches the claim limitation: 
determine a target location for the food item based on the identity of the food item and an environmental condition of the interior; and 
communicate an instruction to present the image data with an indication of the target location at the display (
Johnson Paragraph 0076 “if the door is open, and therefore causing the interior of the refrigerator to be illuminated by an internal light…then the reporting application 546 will proceed to box 823 in order to capture a visible spectrum image of the compartment 106” and at Paragraph 0077 “the reporting application 546 causes a visible spectrum camera 103 to capture an infrared image of the compartment 106” and Paragraph 0056-0057 that in response to the request, the spoilage identification application 513 can receive an image of the compartment 106 captured by a camera 103 located within the refrigerator 100 and at Paragraph 0069 that the spoilage application 513 can send the notification to the refrigerator 100 for display on the display screen of the refrigerator 100. The notification can also include the particular compartment 106 and type of food that has spoiled…the notification might specify that the apples in the crisper drawer have spoiled...the notification can also include a copy of the image provided by the refrigerator 100 to assist the user in locating the spoiled food in the refrigerator 100…the image may be modified to highlight the spoiled food item 519 by changing the color of the spoiled food item 519 or drawing a box around the spoiled food item 519. 
It is noted that the use of the visible spectrum camera to capture an image requires projecting a pattern of light to the compartment 106. 
Johnson teaches at Paragraph 0037 that the camera 103 can include an infrared camera, a visible spectrum camera to capture an image using light in the visible spectrum and at Paragraph 0056-0057 that in response to the request, the spoilage identification application 513 can receive an image of the compartment 106 captured by a camera 103 located within the refrigerator 100….can use an infrared camera 103 to immediately capture the image and provide it to the spoilage identification application 513. In some instances, the reporting application 546 can wait until the door of the refrigerator 100 is opened in order to capture a visible spectrum image of the compartment 106 using a visible spectrum camera 103…the spoilage identification application 513 can identify the spoiled food item 519 in the image of the compartment 106. 
Johnson teaches at Paragraph 0060 that the refrigerator 100 includes a display screen….the notification might specify that the apples in the crisper drawer have spoiled and at Paragraph 0065 that in an infrared image, the spoilage identification application 513 may select an area of the food item 519 that is brighter or darker than the rest of the food item 519 and at Paragraph 0068 that the image may be modified to highlight the spoiled food item 519 by changing the color of the spoiled food item 519 or drawing a box around the spoiled food item 519. 
Larares-Greenblat Paragraph 0031 “flashing a light when the user opens the refrigerator door” and at Paragraph 0032 “flashing light near the jar of salsa”. Larares-Greenblat teaches at Paragraph 0041 that a visual indicator of a freshness factor of a food item may be provided by the sensory-oriented component of the food storage device such as a light…may allow the user to see the freshness factor of the food item when the food storage device is open or in use….The visual indicator of the freshness factor of a food item may allow a user to quickly find a food item in the food storage device that has achieved a predetermined level of freshness. The visual indicator of the freshness factor of a food item may allow a user to determine which food items may be expired, about to expire, need to be replaced and at Paragraph 0042 that the visual indicator may be configured to include various colors, e.g., red, orange, yellow, green, blue, indigo, violet, black, white and at Paragraph 0043 that the visual indicator may be configured to include various patterns, e.g., checked, concentric, dots, grid, herringbone, lattice, stripes, pinstripes, swirl, waffle, zigzag. The pattern of the visual indicator may alert the user to a certain freshness factor of the food item, e.g., dots indicate that a food is fresh, stripes indicate that a food has expired). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Johnson/Larares-Greenblat’s display colors associated with the spoiled food items to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
The claim limitations may be subject to different interpretations. Jeong/ Kim ‘776/Park/Lim teaches the claim limitation: 
determine a target location for the food item based on the identity of the food item and an environmental condition of the interior; and 
communicate an instruction to present the image data with an indication of the target location at the display (
Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
Kim ‘776 teaches at Paragraph 0013 that the environmental sensor may include at least one of the temperature sensor, a humidity sensor, an odor sensor, and obtaining the environmental information in the refrigerator may include obtaining at least one of temperature information, humidity information or odor information of the refrigerator and at Paragraph 0022 that the processor is configured to predict information related to a current state of the at least one object by applying the first camera image and the environmental information in the refrigerator to an artificial intelligence model and an outputter configured to provide the information related to the current state of the at least one object and at Paragraph 0066 that the refrigerator 1000 may provide information about a consumable period of the object, the freshness or the ripeness of the object to the user and at Paragraph 0093-0100 that when 10% of a skin of a banana included in the camera image is black and the temperature around the banana is 1 degree C, the AI model may determine the current state of the banana as the ripe state. When 90% of the skin of the banana included in the camera image is black and the temperature around the banana is 2 degree C, the AI model may determine the current state of the banana as the spoiled state….The AR model may predict the current state of the tomato by using the odor information of the tomato…and at Paragraph 0102 that when the consumable period is expired, the refrigerator 1000 may display the expected disposal date in a red color…when the consumable period is left within two days, the refrigerator 1000 may display the expected disposal date in an orange color, when the consumable period is left between 3 days and 7 days, the refrigerator 1000 may display the disposal date in yellow color, and when 8 or more days of the consumable period are left, the refrigerator 1000 may display the expected disposal date in a green color and at Paragraph 0158 that the odor distribution map may differently display the color, the brightness or the extent of the odor distribution area according to the gas detection quantity.  
Park teaches at Paragraph 0266 that the processing portion 240 generates recognition data for all foods identified from the image, which is obtained by imaging the inside of the storage compartment 110….the processing portion 240 may match the image 671 of the identified food included in the food database 232a with the food. Park teaches at FIG. 20 and Paragraph 0272 the name 662 and the expiration date 663 may be generated or changed based on the recognition data…the refrigerator displays a pop-up 700 regarding the generation of the tag A 661 on the touch screen display 130. 
Lim teaches at FIGS. 19-20 and Paragraph 0174 that the refrigerator 1 may display the setting temperatures of the respective indoor regions of each camber and the recommendation list of optimum foods of the respective setting temperatures on the display, e.g., the first display 150 mounted to the refrigerator 1. 
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Jeong/Kim ‘776/Park/Lim’s display of names/tags or temperatures associated with the food-objects/chambers to have modified Oh’s graphical overlay color indicators upon the photographed interior to display the photo image as a background to render color indicators indicating the temperatures of the food items or the temperatures of the chambers upon the background image. One of the ordinary skill in the art would have displayed the AR color indicators indicating the temperatures of the food items or the temperatures associated with the chambers of the refrigerator in the background image captured from the refrigerator interior. 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the image data includes an augmented reality representation including a photographic representation of the interior with a digital representation of the food item overlaying a digital representation of a position of the food item in the interior.
In the same field of endeavor, Jeong/GE explicitly teaches the claim limitation:  
the image data includes an augmented reality representation including a photographic representation of the interior with a digital representation of the food item overlaying a digital representation of a position of the food item in the interior (
Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
GE teaches at Paragraph 0018-0020 displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. The position of the food placed in the refrigerator is a 3D spatial position determined according to the images shot by the internal cameras and at Paragraph 0160 that position of an article is judged through a plurality of cameras inside the refrigerator door. GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Jeong/GE’s labels to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the controller is further configured to generate the augmented reality representation based on the identity of the food item.
In the same field of endeavor, Jeong/GE explicitly teaches the claim limitation that the controller is further configured to generate the augmented reality representation based on the identity of the food item (Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
GE teaches at Paragraph 0018-0020 displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. The position of the food placed in the refrigerator is a 3D spatial position determined according to the images shot by the internal cameras and at Paragraph 0160 that position of an article is judged through a plurality of cameras inside the refrigerator door.  
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired. 
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate GE’s labels to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the indication is a color indicator and the photographic representation of the interior includes the color indicator. 
In the same field of endeavor, Jeong/GE explicitly teaches the claim that the indication is a color indicator and the photographic representation of the interior includes the color indicator (Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
GE teaches at Paragraph 0018-0020 displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. The position of the food placed in the refrigerator is a 3D spatial position determined according to the images shot by the internal cameras and at Paragraph 0160 that position of an article is judged through a plurality of cameras inside the refrigerator door.  
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired. 
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate GE’s labels to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the digital representation of the food item is presented as rendered graphics of the at least one food item.
In the same field of endeavor, Jeong/GE explicitly teaches the claim that the digital representation of the food item is presented as rendered graphics of the at least one food item (Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
GE teaches at Paragraph 0018-0020 displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. The position of the food placed in the refrigerator is a 3D spatial position determined according to the images shot by the internal cameras and at Paragraph 0160 that position of an article is judged through a plurality of cameras inside the refrigerator door.  
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired. 
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate GE’s labels to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the controller is further configured to: determine an expiration date of the food item based on a position of the food item in the interior and a heat distribution of the interior; and communicate an instruction to present the image data with the expiration date at the display.
Jeong/Park/Lim teaches the claim limitation: 
the controller is further configured to: determine an expiration date of the food item based on a position of the food item in the interior and a heat distribution of the interior; and communicate an instruction to present the image data with the expiration date at the display (
Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
Park teaches at Paragraph 0266 that the processing portion 240 generates recognition data for all foods identified from the image, which is obtained by imaging the inside of the storage compartment 110….the processing portion 240 may match the image 671 of the identified food included in the food database 232a with the food. Park teaches at FIG. 20 and Paragraph 0272 the name 662 and the expiration date 663 may be generated or changed based on the recognition data…the refrigerator displays a pop-up 700 regarding the generation of the tag A 661 on the touch screen display 130. 
Lim teaches at FIGS. 19-20 and Paragraph 0174 that the refrigerator 1 may display the setting temperatures of the respective indoor regions of each camber and the recommendation list of optimum foods of the respective setting temperatures on the display, e.g., the first display 150 mounted to the refrigerator 1). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Jeong/Park/Lim’s display of names/tags or temperatures associated with the food-objects/chambers to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons and temperatures upon the background image. One of the ordinary skill in the art would have displayed the AR icons and temperatures associated with the chambers of the refrigerator in the background image captured from the refrigerator interior. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the image data includes an overlay corresponding to a property of the food item.
In the same field of endeavor, Jeong/GE explicitly teaches the claim that the image data includes an overlay corresponding to a property of the food item (Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
GE teaches at Paragraph 0018-0020 displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. The position of the food placed in the refrigerator is a 3D spatial position determined according to the images shot by the internal cameras and at Paragraph 0160 that position of an article is judged through a plurality of cameras inside the refrigerator door.  
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired. 
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate GE’s labels to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the property is a fill level and the overlay is a graphical image configured to indicate the fill level of the food item.
However, Okuma further teaches the claim limitation that the property is a fill level and the overlay is a graphical image configured to indicate the fill level of the food item ( 
Okuma teaches at FIG. 8 and Paragraph 0083 and Paragraph 0117 that a use information image 65, a gauge image on the indicator layer, which indicates that a remaining amount (consumption amount) is 1/3 is overlaid on an item image 61….Similarly, a use information image 66 on the indicator layer which indicates that the number of remaining portion is 7 is overlaid on an item image 62 and a use information image 67 on the indicator layer which indicates that the number of remaining pieces is 1 is overlaid on an item image 63…..the processor 201 operates to display the use information image 64, which indicates that the remaining amount is ½, on the item image 60. 
It is implicit in Okuma that the food item 60, 61, 62 and 63 are the favorite food items based on the consumption amounts). 

Claim is 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh US-PGPUB No. 2018/0335252 (hereinafter Oh) in view of Okuma et al. US-PGPUB No. 2017/0038924 (hereinafter Okuma); 
And further in view of additional features related to the various displays of the refrigerator interior environmental condition disclosed in 
GE et al. US-PGPUB No. 2021/0190416 (hereinafter GE); 
Johnson US-PGPUB No. 2019/0226755 (hereinafter Johnson); 
Larares-Greenblat et al. US-PGPUB No. 2018/0196401 (hereinafter Larares-Greenblat); 
Jeong et al. US-PGPUB No. 2021/0131718 (hereinafter Jeong); 
Kim et al. US-PGPUB No. 2020/009776 (hereinafter Kim ‘776); 
Park et al. US-PGPUB No. 2022/0003493 (hereinafter Park); 
Lim et al. US-PGPUB No. 2021/0278124 (hereinafter Lim); 
Yoo et al. US-PGPUB No. 2018/0011674 (hereinafter Yoo); Kim et al. US-PGPUB No. 2020/0195890 (hereinafter Kim ‘890) and Lee et al. US-PGPUB No. 2015/0228253 (hereinafter Lee). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the property is an expiration date and the overlay is a graphical image indicating the expiration date of the food item. 
Oh implicitly teaches and Yoo explicitly teaches the claim limitation that the property is an expiration date and the overlay is a graphical image indicating the expiration date of the food item (
Oh teaches at FIGS. 4I-5 and Paragraph 0196-0197 that an arrival 309 of storage period limit of the food 1 is displayed on the touch screen 170. The arrival 309 of storage period limit of the food 1 may be displayed as distinguishable from the storage period 308 of another food (AR representation). In a case in which the user touches one from among the arrival 309 of storage period limit and the food 1, detailed information 309 in FIG. 5 corresponding to the arrival of storage period limit of the food 1 may be displayed on the touch screen 170. A pop up (overlap or overlap) of the detailed information 309a may be displayed.
Yoo teaches at FIG. 6C and FIGS. 7A-7B and Paragraph 0240 that the external device is the refrigerator and at Paragraph 0243-0246 that the information regarding the material stored in the refrigerator may be received from the refrigerator and the imaged information may be transmitted to the mobile terminal 100; when any one graphic object 703 of the output information is selected in (a) of FIG. 7B, the controller 180 may output information (704) regarding the material corresponding to the selected graphic object 703…the controller 180…analyze materials corresponding to the received image to generate data (an expiration date, a food state, recipe information, use frequency, and the like) regarding the materials).
Kim ‘890/Lee further teach the claim limitation that the food item property further comprises an expiration date and the digital food item overlay is a graphical image configured to indicate the expiration date of the at least one food item (Kim ‘890 teaches at FIG. 20 and Paragraph 0172-0173 that an icon 126l indicating that one day is left for a pizza, an icon 126m indicating that three days are left for an egg and an icon 126n indicating that five days are left for a melon may be displayed on the first display 120. 
Lee teaches at FIG. 2 and Paragraph 0083 that the food information images/icons include a name of the food item, an expiration date of the food item and a remaining amount of the food item). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided various AR rendering to have rendered a variety of AR contents including the expiration date icons or usage/consumption icons on the food item in an augmented reality food storage display unit to have shown the food property of the food item on the user interface. One of the ordinary skill in the art would have been motivated to have provided the augmented reality representation of the food property of the at least one food item in the storage area. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh US-PGPUB No. 2018/0335252 (hereinafter Oh) in view of Okuma et al. US-PGPUB No. 2017/0038924 (hereinafter Okuma); 
And further in view of additional features related to the various displays of the refrigerator interior environmental condition disclosed in 
GE et al. US-PGPUB No. 2021/0190416 (hereinafter GE); 
Johnson US-PGPUB No. 2019/0226755 (hereinafter Johnson); 
Larares-Greenblat et al. US-PGPUB No. 2018/0196401 (hereinafter Larares-Greenblat); 
Jeong et al. US-PGPUB No. 2021/0131718 (hereinafter Jeong); 
Kim et al. US-PGPUB No. 2020/009776 (hereinafter Kim ‘776); 
Park et al. US-PGPUB No. 2022/0003493 (hereinafter Park); 
Lim et al. US-PGPUB No. 2021/0278124 (hereinafter Lim);  
Jeong et al. US-PGPUB No. 2020/0088463 (hereinafter Jeong ‘463; in view of filing date of the foreign priority document 10-2018-0111257 in the application 16/573,445); 
Yoo et al. US-PGPUB No. 2018/0011674 (hereinafter Yoo); 
Kim et al. US-PGPUB No. 2020/0195890 (hereinafter Kim ‘890); 
Wu et al. US-PGPUB No. 2017/0053516 (hereinafter Wu); 
Woo et al. US-PGPUB No. 2018/0187943 (hereinafter Woo); and Lee et al. US-PGPUB No. 2015/0228253 (hereinafter Lee). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the property is a favorite and the overlay is a graphical image indicating that the food item is a favorite. 
Jeong ‘463 teaches the claim limitation that the property is a favorite and the overlay is a graphical image indicating that the food item is a favorite (Jeong ‘463 teaches at Paragraph 0316 and FIGS. 16-21 and FIG. 32 that the UI element (food property information icon) such as the favorite food type (in terms of facial expression icons) can be displayed as an AR objects 1015 corresponding to a food items). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have overlaid ANY food information images (icons) upon the food items. One of the ordinary skill in the art would have been motivated to have provided various food information icons to have provided information about the property of the food items. 

Lee in view of Woo teaches the claim limitation that the property is a favorite and the overlay is a graphical image indicating that the food item is a favorite. 
Lee has taught that any food property information can be displayed over a food item including the food item name, expiration date, and a remaining amount of the food (Paragraph 0083) in the form of icons (food information images) overlaid on the food items in the storage locations of the refrigerator (Lee FIG. 2 and Paragraph 0033). The food information images should include the food information images as disclosed in Woo FIG. 19. Therefore, it would have been obvious to one of the ordinary skill in the art to have overlaid ANY food information images (icons) upon the food items. One of the ordinary skill in the art would have been motivated to have provided various food information icons to have provided information about the property of the food items. 
The depletion or fill level of the plurality of food items as shown in the Okuma reference indicate that the food items are the favorite food items as the identified food items have use frequency more than other food items. The above statement is further confirmed by Wu’s teaching. 
Wu teaches at Paragraph 0072 identifying there is canned or bottled food stored in the refrigerator and the terminal may identify a capacity of the image inside the refrigerator…and a level of the food in the can/bottle according to the image. The terminal may determine the weight of the food in the can/bottle according to a sum of a weight of the can/bottle and a weight of the food acquired by the pressure sensor and a reference weight of the can/bottle pre-stored and at Paragraph 0124-0127 that after acquiring the food habit information of the user according to the history record of food consumption, the terminal may further determine a favorite food of the user according to the food habit information of the user. 
Wu’s teaching of determining a favorite food of the user according to the food consumption level of a particular food, when applied to Yoo/Okuma, would have enabled one of the ordinary skill in the art to have recognized that the consumption level indicator of the food item is an indicator of the favorite food item. 
Woo’s teaching of overlaying a favorite icon or the star rating information on a food item at FIG. 19 or overlaying a “I love you” icon 1420 upon a food item at FIG. 14B, when applied to Yoo/Okuma, would have enabled one of the ordinary skill in the art to have further incorporated the favorite food information such as the star rating information or the favorite icon as an alternative information. The food property icon of Yoo/Okuma on the plurality of food items can be shown to indicate the consumption level indicating the user food consumption habit as favorite food information that any alternative food property of the food items can be presented because any alternative food property of the food items can be identified in the prior art references. 
For example, the use frequency or consumption information of the food item in the refrigerator during a specific time period (e.g., a week) can be identified and the favorite food property of the food item can be identified as the food consumption information is intrinsically tied to the favorite food information. One of the ordinary skill in the art having recognized the teaching in Wu/Woo that the favorite food information can be gleaned from the star rating information or based on a human’s subjective judgement by merely placing a favorite food icon upon the food that the user’s food consumption level of an food item is an indicator of the food item by the user. Such feature is old and well known as shown in Wu/Woo. 
Yoo/Okuma in view of Wu/Woo has taught the claim limitation: wherein the food item property comprises a favorite food item of the plurality of food items determined in response to the usage information; generate a graphical representation identifying a location of the favorite food item in the interior; and communicate the graphical representation to a display. 
In other words, Yoo/Okuma teaches the claim limitation: wherein the food item property comprises a favorite food item of the plurality of food items determined in response to the usage information (Yoo teaches at Paragraph 0245 that the controller 180 may receive material information stored in the refrigerator through an image from the refrigerator at a present time interval and analyze materials corresponding to the received image to generate data (an expiration date, a food state, use frequency) regarding the materials (foods) and at Paragraph 0240 the controller 180 may output information regarding materials stored in the refrigerator as illustrated in (c ) of FIG. 7A and at Paragraph 0244 that the controller 180 may output information 704 regarding the material corresponding to the selected graphic object 703 as illustrated in (b) of FIG. 7B. 
In Yoo, the use frequency information of FIG. 6C can be overlaid just like the food property icon is overlaid on the food item in FIG. 7B/7C as the food property icon may include the use frequency that indicates the food property of a favorite food. 
Okuma teaches that the food item property of a favorite food item is determined in response to the usage information. The icons 65 and 66 of Okuma FIG. 8 are the indication of the food item property of bananas and cabbage respectively. 
Okuma teaches at FIG. 8 and Paragraph 0083 and Paragraph 0117 that a use information image 65, a gauge image on the indicator layer, which indicates that a remaining amount (consumption amount) is 1/3 is overlaid on an item image 61….Similarly, a use information image 66 on the indicator layer which indicates that the number of remaining portion is 7 is overlaid on an item image 62 and a use information image 67 on the indicator layer which indicates that the number of remaining pieces is 1 is overlaid on an item image 63…..the processor 201 operates to display the use information image 64, which indicates that the remaining amount is ½, on the item image 60. 
It is implicit in Okuma that the food item 60, 61, 62 and 63 are the favorite food items based on the consumption amounts and the consumption amount indicates the favorite consumption of a particular food item); 
generate a graphical representation identifying a location of the favorite food item in the interior (Yoo teaches at Paragraph 0245 that the controller 180 may receive material information stored in the refrigerator through an image from the refrigerator at a present time interval and analyze materials corresponding to the received image to generate data (an expiration date, a food state, use frequency) regarding the materials (foods) and at Paragraph 0240 the controller 180 may output information regarding materials stored in the refrigerator as illustrated in (c ) of FIG. 7A and at Paragraph 0244 that the controller 180 may output information 704 regarding the material corresponding to the selected graphic object 703 as illustrated in (b) of FIG. 7B. 
In Yoo, the use frequency information of FIG. 6C can be overlaid just like the food property icon is overlaid on the food item in FIG. 7B/7C as the food property icon may include the use frequency that indicates the food property of a favorite food. 
Okuma teaches at FIG. 8 and Paragraph 0083 and Paragraph 0117 that a use information image 65, a gauge image on the indicator layer, which indicates that a remaining amount (consumption amount) is 1/3 is overlaid on an item image 61….Similarly, a use information image 66 on the indicator layer which indicates that the number of remaining portion is 7 is overlaid on an item image 62 and a use information image 67 on the indicator layer which indicates that the number of remaining pieces is 1 is overlaid on an item image 63…..the processor 201 operates to display the use information image 64, which indicates that the remaining amount is ½, on the item image 60. 
It is implicit in Okuma that the food item 60, 61, 62 and 63 are the favorite food items based on the consumption amounts. 
The icons 65 and 66 of Okuma FIG. 8 are the graphical representations as claimed); and 
communicate the graphical representation to a display (Okuma teaches at FIG. 8 and Paragraph 0083 and Paragraph 0117 that a use information image 65, a gauge image on the indicator layer, which indicates that a remaining amount (consumption amount) is 1/3 is overlaid on an item image 61….Similarly, a use information image 66 on the indicator layer which indicates that the number of remaining portion is 7 is overlaid on an item image 62 and a use information image 67 on the indicator layer which indicates that the number of remaining pieces is 1 is overlaid on an item image 63…..the processor 201 operates to display the use information image 64, which indicates that the remaining amount is ½, on the item image 60. 
The icons 65 and 66 of Okuma FIG. 8 are the graphical representations as claimed. 
It is implicit in Okuma that the food item 60, 61, 62 and 63 are the favorite food items based on the consumption amounts). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have overlaid the food consumption indicator on the food item to have indicated that the food item is a favorite food item. One of the ordinary skill in the art would have been motivated to have overlaid a usage/consumption/favorite food item indicator on a food item stored in a location of the refrigerator because favorite food icon can be overlaid in the same manner as the expiration icon being overlaid on a plurality of food items (Kim ‘890 FIG. 20). 

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable Oh US-PGPUB No. 2018/0335252 (hereinafter Oh) in view of Okuma et al. US-PGPUB No. 2017/0038924 (hereinafter Okuma); 
And further in view of additional features related to the various displays of the refrigerator interior environmental condition disclosed in 
GE et al. US-PGPUB No. 2021/0190416 (hereinafter GE); 
Johnson US-PGPUB No. 2019/0226755 (hereinafter Johnson); 
Larares-Greenblat et al. US-PGPUB No. 2018/0196401 (hereinafter Larares-Greenblat); 
Jeong et al. US-PGPUB No. 2021/0131718 (hereinafter Jeong); 
Kim et al. US-PGPUB No. 2020/009776 (hereinafter Kim ‘776); 
Park et al. US-PGPUB No. 2022/0003493 (hereinafter Park); 
Lim et al. US-PGPUB No. 2021/0278124 (hereinafter Lim). 
Re Claim 11: 
Oh teaches an inventory management system for an appliance, the inventory management system comprising: 
at least one holder disposed in an interior of the appliance and configured to store a plurality of food items (Oh FIG. 1B and Paragraph 0057 that the storage 11 to 13 is divided by a partition 14 and at Paragraph 0063-0065 a vegetable compartment 11d1 and 11d2 is positioned below the storage 11….a refrigerator may have a drawer); 
an imaging device configured to capture an image of the interior;
a display in communication with the imaging device configured to present image data corresponding to the image (Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera); and 
a controller in communication with the imager and the display, the controller configured to (Oh teaches at FIG. 4F-4G and Paragraph 0177 that the controller 110 may display the food information 301d and display area 305 corresponding to the identified food on a food information display area 305 and at Paragraph 0184 that the controller 110 may photograph the storage location 11d2 within the storage of the food 1 through the inner camera 152 according to the food information and distinguishably display the photographed storage location on the touch screen 170): 
determine an identity of each of one or more of the food items (Oh teaches at FIG. 4G and FIG. 1B that the food item, e.g., the grapes, in the compartment 11d2 comprising a multitude of units or the food item milk in shelf 11c comprises three units. 
Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera. 
Oh teaches at FIG. 4I and Paragraph 0190 that the visual feedback may include a visual effect, e.g., an additional image or an animation effect like face in applied to the additional image, corresponding to a storing and displaying of the food 1 within the storage according to the food information 306. The controller 110 may display the visual feedback on the touch screen 170. 
Oh teaches at FIG. 4F-4G and Paragraph 0177 that the controller 110 may display the food information 301d and display area 305 corresponding to the identified food on a food information display area 305). 
Oh at least suggests the claim limitation:  
determine a target location for each of one or more of the food items based on the identity each of one or more of the food items and an environmental condition of the interior (Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera); and 
generate an augmented reality representation including a photographic representation of the interior with a digital representation of the food item overlaying a digital representation of a position of the food item in the interior, wherein the image data includes the augmented reality representation; and communicate a first instruction to present the augmented reality representation with an indication of each target location at the display (Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera). 
Under BRI of the claim limitation, in the same field of endeavor, Okuma implicitly teaches the claim limitation:  
determine a target location for each of one or more of the food items based on the identity each of one or more of the food items and an environmental condition of the interior (Okuma teaches at FIG. 8 and Paragraph 0081-0083 the augmented reality representation comprises a photographic representation of the refrigerator interior as a background image with digital item images and item names of the food items overlaid over physical shelves/drawers of the refrigerator, wherein the digital item images and item names of the food items are displayed as rendered graphics of the food items with a numeric identification (66/67) of each of the food items to indicate consumption amount); and 
generate an augmented reality representation including a photographic representation of the interior with a digital representation of the food item overlaying a digital representation of a position of the food item in the interior, wherein the image data includes the augmented reality representation; and communicate a first instruction to present the augmented reality representation with an indication of each target location at the display (Okuma teaches at FIG. 8 and Paragraph 0081-0083 the augmented reality representation comprises a photographic representation of the refrigerator interior as a background image with digital item images and item names of the food items overlaid over physical shelves/drawers of the refrigerator, wherein the digital item images and item names of the food items are displayed as rendered graphics of the food items with a numeric identification (66/67) of each of the food items to indicate consumption amount).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Okuma’s photographic representation of the environmental condition of the refrigerator interior into Oh’s photographed interior to display the photo image as a background to render graphics overlaid upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Under BRI, GE explicitly teaches the claim limitation:  
determine a target location for each of one or more of the food items based on the identity each of one or more of the food items and an environmental condition of the interior (GE teaches at Paragraph 0018-0020 displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. The position of the food placed in the refrigerator is a 3D spatial position determined according to the images shot by the internal cameras and at Paragraph 0160 that position of an article is judged through a plurality of cameras inside the refrigerator door.  
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired); and 
determine a target location for each of one or more of the food items based on the identity each of one or more of the food items and an environmental condition of the interior (GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate GE’s labels to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
The claim limitations may be subject to different interpretations. Johnson/Larares-Greenblat teaches the claim limitation: 
determine a target location for each of one or more of the food items based on the identity each of one or more of the food items and an environmental condition of the interior; 
generate an augmented reality representation including a photographic representation of the interior with a digital representation of the food item overlaying a digital representation of a position of the food item in the interior, wherein the image data includes the augmented reality representation; and communicate a first instruction to present the augmented reality representation with an indication of each target location at the display (
Johnson Paragraph 0076 “if the door is open, and therefore causing the interior of the refrigerator to be illuminated by an internal light…then the reporting application 546 will proceed to box 823 in order to capture a visible spectrum image of the compartment 106” and at Paragraph 0077 “the reporting application 546 causes a visible spectrum camera 103 to capture an infrared image of the compartment 106” and Paragraph 0056-0057 that in response to the request, the spoilage identification application 513 can receive an image of the compartment 106 captured by a camera 103 located within the refrigerator 100 and at Paragraph 0069 that the spoilage application 513 can send the notification to the refrigerator 100 for display on the display screen of the refrigerator 100. The notification can also include the particular compartment 106 and type of food that has spoiled…the notification might specify that the apples in the crisper drawer have spoiled...the notification can also include a copy of the image provided by the refrigerator 100 to assist the user in locating the spoiled food in the refrigerator 100…the image may be modified to highlight the spoiled food item 519 by changing the color of the spoiled food item 519 or drawing a box around the spoiled food item 519. 
It is noted that the use of the visible spectrum camera to capture an image requires projecting a pattern of light to the compartment 106. 
Johnson teaches at Paragraph 0037 that the camera 103 can include an infrared camera, a visible spectrum camera to capture an image using light in the visible spectrum and at Paragraph 0056-0057 that in response to the request, the spoilage identification application 513 can receive an image of the compartment 106 captured by a camera 103 located within the refrigerator 100….can use an infrared camera 103 to immediately capture the image and provide it to the spoilage identification application 513. In some instances, the reporting application 546 can wait until the door of the refrigerator 100 is opened in order to capture a visible spectrum image of the compartment 106 using a visible spectrum camera 103…the spoilage identification application 513 can identify the spoiled food item 519 in the image of the compartment 106. 
Johnson teaches at Paragraph 0060 that the refrigerator 100 includes a display screen….the notification might specify that the apples in the crisper drawer have spoiled and at Paragraph 0065 that in an infrared image, the spoilage identification application 513 may select an area of the food item 519 that is brighter or darker than the rest of the food item 519 and at Paragraph 0068 that the image may be modified to highlight the spoiled food item 519 by changing the color of the spoiled food item 519 or drawing a box around the spoiled food item 519. 
Larares-Greenblat Paragraph 0031 “flashing a light when the user opens the refrigerator door” and at Paragraph 0032 “flashing light near the jar of salsa”. Larares-Greenblat teaches at Paragraph 0041 that a visual indicator of a freshness factor of a food item may be provided by the sensory-oriented component of the food storage device such as a light…may allow the user to see the freshness factor of the food item when the food storage device is open or in use….The visual indicator of the freshness factor of a food item may allow a user to quickly find a food item in the food storage device that has achieved a predetermined level of freshness. The visual indicator of the freshness factor of a food item may allow a user to determine which food items may be expired, about to expire, need to be replaced and at Paragraph 0042 that the visual indicator may be configured to include various colors, e.g., red, orange, yellow, green, blue, indigo, violet, black, white and at Paragraph 0043 that the visual indicator may be configured to include various patterns, e.g., checked, concentric, dots, grid, herringbone, lattice, stripes, pinstripes, swirl, waffle, zigzag. The pattern of the visual indicator may alert the user to a certain freshness factor of the food item, e.g., dots indicate that a food is fresh, stripes indicate that a food has expired). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Johnson/Larares-Greenblat’s display colors associated with the spoiled food items to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
The claim limitations may be subject to different interpretations. Jeong/Kim 776/Park/Lim teaches the claim limitation: 
determine a target location for each of one or more of the food items based on the identity each of one or more of the food items and an environmental condition of the interior; 
generate an augmented reality representation including a photographic representation of the interior with a digital representation of the food item overlaying a digital representation of a position of the food item in the interior, wherein the image data includes the augmented reality representation; and communicate a first instruction to present the augmented reality representation with an indication of each target location at the display (
Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
Kim ‘776 teaches at Paragraph 0013 that the environmental sensor may include at least one of the temperature sensor, a humidity sensor, an odor sensor, and obtaining the environmental information in the refrigerator may include obtaining at least one of temperature information, humidity information or odor information of the refrigerator and at Paragraph 0022 that the processor is configured to predict information related to a current state of the at least one object by applying the first camera image and the environmental information in the refrigerator to an artificial intelligence model and an outputter configured to provide the information related to the current state of the at least one object and at Paragraph 0066 that the refrigerator 1000 may provide information about a consumable period of the object, the freshness or the ripeness of the object to the user and at Paragraph 0093-0100 that when 10% of a skin of a banana included in the camera image is black and the temperature around the banana is 1 degree C, the AI model may determine the current state of the banana as the ripe state. When 90% of the skin of the banana included in the camera image is black and the temperature around the banana is 2 degree C, the AI model may determine the current state of the banana as the spoiled state….The AR model may predict the current state of the tomato by using the odor information of the tomato…and at Paragraph 0102 that when the consumable period is expired, the refrigerator 1000 may display the expected disposal date in a red color…when the consumable period is left within two days, the refrigerator 1000 may display the expected disposal date in an orange color, when the consumable period is left between 3 days and 7 days, the refrigerator 1000 may display the disposal date in yellow color, and when 8 or more days of the consumable period are left, the refrigerator 1000 may display the expected disposal date in a green color and at Paragraph 0158 that the odor distribution map may differently display the color, the brightness or the extent of the odor distribution area according to the gas detection quantity.  
Park teaches at Paragraph 0266 that the processing portion 240 generates recognition data for all foods identified from the image, which is obtained by imaging the inside of the storage compartment 110….the processing portion 240 may match the image 671 of the identified food included in the food database 232a with the food. Park teaches at FIG. 20 and Paragraph 0272 the name 662 and the expiration date 663 may be generated or changed based on the recognition data…the refrigerator displays a pop-up 700 regarding the generation of the tag A 661 on the touch screen display 130. 
Lim teaches at FIGS. 19-20 and Paragraph 0174 that the refrigerator 1 may display the setting temperatures of the respective indoor regions of each camber and the recommendation list of optimum foods of the respective setting temperatures on the display, e.g., the first display 150 mounted to the refrigerator 1. 
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Jeong/Kim ‘776/Park/Lim’s display of names/tags or temperatures associated with the food-objects/chambers to have modified Oh’s graphical overlay color indicators upon the photographed interior to display the photo image as a background to render color indicators indicating the temperatures of the food items or the temperatures of the chambers upon the background image. One of the ordinary skill in the art would have displayed the AR color indicators indicating the temperatures of the food items or the temperatures associated with the chambers of the refrigerator in the background image captured from the refrigerator interior. 

Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that presenting the augmented reality representation includes displaying food item overlays corresponding to the plurality of food items.
Jeong/GE teaches the claim limitation that presenting the augmented reality representation includes displaying food item overlays corresponding to the plurality of food items (
Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
GE teaches at Paragraph 0018-0020 displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. The position of the food placed in the refrigerator is a 3D spatial position determined according to the images shot by the internal cameras and at Paragraph 0160 that position of an article is judged through a plurality of cameras inside the refrigerator door. GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Jeong/GE’s labels to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that a lighting system in communication with the controller and configured to project a pattern of light in the interior, wherein the controller is further configured to control the lighting system to indicate the target location via the pattern of a light.
Johnson/Larares-Greenblat teaches the claim limitation that a lighting system in communication with the controller and configured to project a pattern of light in the interior, wherein the controller is further configured to control the lighting system to indicate the target location via the pattern of a light (
Johnson Paragraph 0076 “if the door is open, and therefore causing the interior of the refrigerator to be illuminated by an internal light…then the reporting application 546 will proceed to box 823 in order to capture a visible spectrum image of the compartment 106” and at Paragraph 0077 “the reporting application 546 causes a visible spectrum camera 103 to capture an infrared image of the compartment 106” and Paragraph 0056-0057 that in response to the request, the spoilage identification application 513 can receive an image of the compartment 106 captured by a camera 103 located within the refrigerator 100 and at Paragraph 0069 that the spoilage application 513 can send the notification to the refrigerator 100 for display on the display screen of the refrigerator 100. The notification can also include the particular compartment 106 and type of food that has spoiled…the notification might specify that the apples in the crisper drawer have spoiled...the notification can also include a copy of the image provided by the refrigerator 100 to assist the user in locating the spoiled food in the refrigerator 100…the image may be modified to highlight the spoiled food item 519 by changing the color of the spoiled food item 519 or drawing a box around the spoiled food item 519. 
It is noted that the use of the visible spectrum camera to capture an image requires projecting a pattern of light to the compartment 106. 
Johnson teaches at Paragraph 0037 that the camera 103 can include an infrared camera, a visible spectrum camera to capture an image using light in the visible spectrum and at Paragraph 0056-0057 that in response to the request, the spoilage identification application 513 can receive an image of the compartment 106 captured by a camera 103 located within the refrigerator 100….can use an infrared camera 103 to immediately capture the image and provide it to the spoilage identification application 513. In some instances, the reporting application 546 can wait until the door of the refrigerator 100 is opened in order to capture a visible spectrum image of the compartment 106 using a visible spectrum camera 103…the spoilage identification application 513 can identify the spoiled food item 519 in the image of the compartment 106. 
Johnson teaches at Paragraph 0060 that the refrigerator 100 includes a display screen….the notification might specify that the apples in the crisper drawer have spoiled and at Paragraph 0065 that in an infrared image, the spoilage identification application 513 may select an area of the food item 519 that is brighter or darker than the rest of the food item 519 and at Paragraph 0068 that the image may be modified to highlight the spoiled food item 519 by changing the color of the spoiled food item 519 or drawing a box around the spoiled food item 519. 
Larares-Greenblat Paragraph 0031 “flashing a light when the user opens the refrigerator door” and at Paragraph 0032 “flashing light near the jar of salsa”. Larares-Greenblat teaches at Paragraph 0041 that a visual indicator of a freshness factor of a food item may be provided by the sensory-oriented component of the food storage device such as a light…may allow the user to see the freshness factor of the food item when the food storage device is open or in use….The visual indicator of the freshness factor of a food item may allow a user to quickly find a food item in the food storage device that has achieved a predetermined level of freshness. The visual indicator of the freshness factor of a food item may allow a user to determine which food items may be expired, about to expire, need to be replaced and at Paragraph 0042 that the visual indicator may be configured to include various colors, e.g., red, orange, yellow, green, blue, indigo, violet, black, white and at Paragraph 0043 that the visual indicator may be configured to include various patterns, e.g., checked, concentric, dots, grid, herringbone, lattice, stripes, pinstripes, swirl, waffle, zigzag. The pattern of the visual indicator may alert the user to a certain freshness factor of the food item, e.g., dots indicate that a food is fresh, stripes indicate that a food has expired). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Johnson/Larares-Greenblat’s display colors associated with the spoiled food items to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the controller is further configured to control the lighting system to display a color spectrum in the interior indicating the environmental condition.
Johnson/Larares-Greenblat teaches the claim limitation that the controller is further configured to control the lighting system to display a color spectrum in the interior indicating the environmental condition (
Johnson Paragraph 0076 “if the door is open, and therefore causing the interior of the refrigerator to be illuminated by an internal light…then the reporting application 546 will proceed to box 823 in order to capture a visible spectrum image of the compartment 106” and at Paragraph 0077 “the reporting application 546 causes a visible spectrum camera 103 to capture an infrared image of the compartment 106” and Paragraph 0056-0057 that in response to the request, the spoilage identification application 513 can receive an image of the compartment 106 captured by a camera 103 located within the refrigerator 100 and at Paragraph 0069 that the spoilage application 513 can send the notification to the refrigerator 100 for display on the display screen of the refrigerator 100. The notification can also include the particular compartment 106 and type of food that has spoiled…the notification might specify that the apples in the crisper drawer have spoiled...the notification can also include a copy of the image provided by the refrigerator 100 to assist the user in locating the spoiled food in the refrigerator 100…the image may be modified to highlight the spoiled food item 519 by changing the color of the spoiled food item 519 or drawing a box around the spoiled food item 519. 
It is noted that the use of the visible spectrum camera to capture an image requires projecting a pattern of light to the compartment 106. 
Johnson teaches at Paragraph 0037 that the camera 103 can include an infrared camera, a visible spectrum camera to capture an image using light in the visible spectrum and at Paragraph 0056-0057 that in response to the request, the spoilage identification application 513 can receive an image of the compartment 106 captured by a camera 103 located within the refrigerator 100….can use an infrared camera 103 to immediately capture the image and provide it to the spoilage identification application 513. In some instances, the reporting application 546 can wait until the door of the refrigerator 100 is opened in order to capture a visible spectrum image of the compartment 106 using a visible spectrum camera 103…the spoilage identification application 513 can identify the spoiled food item 519 in the image of the compartment 106. 
Johnson teaches at Paragraph 0060 that the refrigerator 100 includes a display screen….the notification might specify that the apples in the crisper drawer have spoiled and at Paragraph 0065 that in an infrared image, the spoilage identification application 513 may select an area of the food item 519 that is brighter or darker than the rest of the food item 519 and at Paragraph 0068 that the image may be modified to highlight the spoiled food item 519 by changing the color of the spoiled food item 519 or drawing a box around the spoiled food item 519. 
Larares-Greenblat Paragraph 0031 “flashing a light when the user opens the refrigerator door” and at Paragraph 0032 “flashing light near the jar of salsa”. Larares-Greenblat teaches at Paragraph 0041 that a visual indicator of a freshness factor of a food item may be provided by the sensory-oriented component of the food storage device such as a light…may allow the user to see the freshness factor of the food item when the food storage device is open or in use….The visual indicator of the freshness factor of a food item may allow a user to quickly find a food item in the food storage device that has achieved a predetermined level of freshness. The visual indicator of the freshness factor of a food item may allow a user to determine which food items may be expired, about to expire, need to be replaced and at Paragraph 0042 that the visual indicator may be configured to include various colors, e.g., red, orange, yellow, green, blue, indigo, violet, black, white and at Paragraph 0043 that the visual indicator may be configured to include various patterns, e.g., checked, concentric, dots, grid, herringbone, lattice, stripes, pinstripes, swirl, waffle, zigzag. The pattern of the visual indicator may alert the user to a certain freshness factor of the food item, e.g., dots indicate that a food is fresh, stripes indicate that a food has expired). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Johnson/Larares-Greenblat’s display colors associated with the spoiled food items to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the image data includes an overlay corresponding to a property of the food item.
Jeong/GE teaches the claim limitation that the image data includes an overlay corresponding to a property of the food item (
Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
GE teaches at Paragraph 0018-0020 displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. The position of the food placed in the refrigerator is a 3D spatial position determined according to the images shot by the internal cameras and at Paragraph 0160 that position of an article is judged through a plurality of cameras inside the refrigerator door.  GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Jeong/GE’s labels to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the property is a fill level and the overlay is a graphical image configured to indicate the fill level of the food item.
However, Okuma further teaches the claim limitation that the property is a fill level and the overlay is a graphical image configured to indicate the fill level of the food item ( 
Okuma teaches at FIG. 8 and Paragraph 0083 and Paragraph 0117 that a use information image 65, a gauge image on the indicator layer, which indicates that a remaining amount (consumption amount) is 1/3 is overlaid on an item image 61….Similarly, a use information image 66 on the indicator layer which indicates that the number of remaining portion is 7 is overlaid on an item image 62 and a use information image 67 on the indicator layer which indicates that the number of remaining pieces is 1 is overlaid on an item image 63…..the processor 201 operates to display the use information image 64, which indicates that the remaining amount is ½, on the item image 60. 
It is implicit in Okuma that the food item 60, 61, 62 and 63 are the favorite food items based on the consumption amounts). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oh US-PGPUB No. 2018/0335252 (hereinafter Oh) in view of Okuma et al. US-PGPUB No. 2017/0038924 (hereinafter Okuma); 
And further in view of additional features related to the various displays of the refrigerator interior environmental condition disclosed in 
GE et al. US-PGPUB No. 2021/0190416 (hereinafter GE); 
Johnson US-PGPUB No. 2019/0226755 (hereinafter Johnson); 
Larares-Greenblat et al. US-PGPUB No. 2018/0196401 (hereinafter Larares-Greenblat); 
Jeong et al. US-PGPUB No. 2021/0131718 (hereinafter Jeong); 
Kim et al. US-PGPUB No. 2020/009776 (hereinafter Kim ‘776); 
Park et al. US-PGPUB No. 2022/0003493 (hereinafter Park); 
Lim et al. US-PGPUB No. 2021/0278124 (hereinafter Lim); 
Yoo et al. US-PGPUB No. 2018/0011674 (hereinafter Yoo); Kim et al. US-PGPUB No. 2020/0195890 (hereinafter Kim ‘890) and Lee et al. US-PGPUB No. 2015/0228253 (hereinafter Lee). 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the property is an expiration date and the overlay is a graphical image indicating the expiration date of the food item.
Oh implicitly teaches and Yoo explicitly teaches the claim limitation that the property is an expiration date and the overlay is a graphical image indicating the expiration date of the food item (
Oh teaches at FIGS. 4I-5 and Paragraph 0196-0197 that an arrival 309 of storage period limit of the food 1 is displayed on the touch screen 170. The arrival 309 of storage period limit of the food 1 may be displayed as distinguishable from the storage period 308 of another food (AR representation). In a case in which the user touches one from among the arrival 309 of storage period limit and the food 1, detailed information 309 in FIG. 5 corresponding to the arrival of storage period limit of the food 1 may be displayed on the touch screen 170. A pop up (overlap or overlap) of the detailed information 309a may be displayed.
Yoo teaches at FIG. 6C and FIGS. 7A-7B and Paragraph 0240 that the external device is the refrigerator and at Paragraph 0243-0246 that the information regarding the material stored in the refrigerator may be received from the refrigerator and the imaged information may be transmitted to the mobile terminal 100; when any one graphic object 703 of the output information is selected in (a) of FIG. 7B, the controller 180 may output information (704) regarding the material corresponding to the selected graphic object 703…the controller 180…analyze materials corresponding to the received image to generate data (an expiration date, a food state, recipe information, use frequency, and the like) regarding the materials).
Kim ‘890/Lee further teach the claim limitation that the property is an expiration date and the overlay is a graphical image indicating the expiration date of the food item (Kim ‘890 teaches at FIG. 20 and Paragraph 0172-0173 that an icon 126l indicating that one day is left for a pizza, an icon 126m indicating that three days are left for an egg and an icon 126n indicating that five days are left for a melon may be displayed on the first display 120. 
Lee teaches at FIG. 2 and Paragraph 0083 that the food information images/icons include a name of the food item, an expiration date of the food item and a remaining amount of the food item). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided various AR rendering to have rendered a variety of AR contents including the expiration date icons or usage/consumption icons on the food item in an augmented reality food storage display unit to have shown the food property of the food item on the user interface. One of the ordinary skill in the art would have been motivated to have provided the augmented reality representation of the food property of the at least one food item in the storage area. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oh US-PGPUB No. 2018/0335252 (hereinafter Oh) in view of Okuma et al. US-PGPUB No. 2017/0038924 (hereinafter Okuma); 
And further in view of additional features related to the various displays of the refrigerator interior environmental condition disclosed in 
GE et al. US-PGPUB No. 2021/0190416 (hereinafter GE); 
Johnson US-PGPUB No. 2019/0226755 (hereinafter Johnson); 
Larares-Greenblat et al. US-PGPUB No. 2018/0196401 (hereinafter Larares-Greenblat); 
Jeong et al. US-PGPUB No. 2021/0131718 (hereinafter Jeong); 
Kim et al. US-PGPUB No. 2020/009776 (hereinafter Kim ‘776); 
Park et al. US-PGPUB No. 2022/0003493 (hereinafter Park); 
Lim et al. US-PGPUB No. 2021/0278124 (hereinafter Lim); 
Kang et al. US-PGPUB No. 2021/0014461 (hereinafter Kang); 
Yoo et al. US-PGPUB No. 2018/0011674 (hereinafter Yoo); Kim et al. US-PGPUB No. 2020/0195890 (hereinafter Kim ‘890) and Lee et al. US-PGPUB No. 2015/0228253 (hereinafter Lee). 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the controller is further configured to: receive recipe data corresponding to a recipe incorporating one or more of the plurality of food items; communicate a second instruction to present a color indictor indicating positions of the one or more of the plurality of food items at the display.
Oh/Kang teaches the claim limitation that the controller is further configured to: receive recipe data corresponding to a recipe incorporating one or more of the plurality of food items (Oh teaches at FIG. 5 and Paragraph 0202 that the external apparatus 200 may display a pop-up of the received notification message over the refrigerator management application displayed on the display 227. The notification message 309a may include a recommended recipe 309a1 of the food1 of which the storage period limit has arrived. Kang teaches at FIGS. 46 and Paragraph 0502 that the recipe request window 902 may include a request button…the refrigerator 100 may receive a request for a recipe containing the checked foods); but Oh does not teach the claim limitation: communicate a second instruction to present a color indictor indicating positions of the one or more of the plurality of food items at the display. 
Kang implicitly teaches the claim limitation: communicate a second instruction to present a color indictor indicating positions of the one or more of the plurality of food items at the display (Kang teaches at Paragraph 0032 that the processing device may divide the receive image of the storage chamber into a plurality of areas according to a change in color of the received image of the storage chamber and identify a food from the plurality of areas and at Paragraph 0255 that the identification engine 253 may use the image division engine 333 to divide an image in which foods overlap each other and at FIG. 36 and at Paragraph 0430 that the controller 190 may display the food area 840 chosen by the user to be distinguished from other areas). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kang’s teaching into Oh to have highlighted the food chosen by the user with a color indicator indicating the position of the food item chosen by the user on the display. One of the ordinary skill in the art would have been motivated to identify the food item position by highlighting to be distinguished form other food items. 
Jeong/Park/Lim teaches the claim limitation that the controller is further configured to: communicate a second instruction to present a color indictor indicating positions of the one or more of the plurality of food items at the display (
Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
Park teaches at Paragraph 0266 that the processing portion 240 generates recognition data for all foods identified from the image, which is obtained by imaging the inside of the storage compartment 110….the processing portion 240 may match the image 671 of the identified food included in the food database 232a with the food. Park teaches at FIG. 20 and Paragraph 0272 the name 662 and the expiration date 663 may be generated or changed based on the recognition data…the refrigerator displays a pop-up 700 regarding the generation of the tag A 661 on the touch screen display 130. 
Lim teaches at FIGS. 19-20 and Paragraph 0174 that the refrigerator 1 may display the setting temperatures of the respective indoor regions of each camber and the recommendation list of optimum foods of the respective setting temperatures on the display, e.g., the first display 150 mounted to the refrigerator 1). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Jeong/Park/Lim’s display of names/tags or temperatures associated with the food-objects/chambers to have modified Oh’s graphical overlay color indicators upon the photographed interior to display the photo image as a background to render color indicators indicating the temperatures of the food items or the temperatures of the chambers upon the background image. One of the ordinary skill in the art would have displayed the AR color indicators indicating the temperatures of the food items or the temperatures associated with the chambers of the refrigerator in the background image captured from the refrigerator interior. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Oh US-PGPUB No. 2018/0335252 (hereinafter Oh) in view of Okuma et al. US-PGPUB No. 2017/0038924 (hereinafter Okuma); 
And further in view of additional features related to the various displays of the refrigerator interior environmental condition disclosed in 
GE et al. US-PGPUB No. 2021/0190416 (hereinafter GE); 
Johnson US-PGPUB No. 2019/0226755 (hereinafter Johnson); 
Larares-Greenblat et al. US-PGPUB No. 2018/0196401 (hereinafter Larares-Greenblat); 
Jeong et al. US-PGPUB No. 2021/0131718 (hereinafter Jeong); 
Kim et al. US-PGPUB No. 2020/009776 (hereinafter Kim ‘776); 
Park et al. US-PGPUB No. 2022/0003493 (hereinafter Park); 
Lim et al. US-PGPUB No. 2021/0278124 (hereinafter Lim). 

Re Claim 19: 
Oh teaches an inventory management system for an appliance, the inventory management system comprising: 
a holder disposed in an interior of the appliance and configured to store a food item (Oh FIG. 1B and Paragraph 0057 that the storage 11 to 13 is divided by a partition 14 and at Paragraph 0063-0065 a vegetable compartment 11d1 and 11d2 is positioned below the storage 11….a refrigerator may have a drawer); 
an imaging device configured to capture an image of the interior; a display in communication with the imaging device configured to display image data corresponding to the image (Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera); and 
a controller in communication with the imager and the display, the controller configured to (Oh teaches at FIG. 4F-4G and Paragraph 0177 that the controller 110 may display the food information 301d and display area 305 corresponding to the identified food on a food information display area 305 and at Paragraph 0184 that the controller 110 may photograph the storage location 11d2 within the storage of the food 1 through the inner camera 152 according to the food information and distinguishably display the photographed storage location on the touch screen 170): 
determine a position of the food item based on the image (Oh teaches at FIG. 4G and FIG. 1B that the food item, e.g., the grapes, in the compartment 11d2 comprising a multitude of units or the food item milk in shelf 11c comprises three units. 
Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera. 
Oh teaches at FIG. 4I and Paragraph 0190 that the visual feedback may include a visual effect, e.g., an additional image or an animation effect like face in applied to the additional image, corresponding to a storing and displaying of the food 1 within the storage according to the food information 306. The controller 110 may display the visual feedback on the touch screen 170. 
Oh teaches at FIG. 4F-4G and Paragraph 0177 that the controller 110 may display the food information 301d and display area 305 corresponding to the identified food on a food information display area 305). 
Oh at least suggests the claim limitation:  
determine a target location for the food item based on an environmental condition of the interior (Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera); 
compare the position to the target location;  
modify the image data to indicate the target location based on the comparison of the position to the target location; and communicate an instruction to present the image data at the display (Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera). 
Under BRI, Okuma implicitly teaches the claim limitation:  
determine a target location for the food item based on an environmental condition of the interior;  
compare the position to the target location;  
modify the image data to indicate the target location based on the comparison of the position to the target location (Okuma teaches at FIG. 8 and Paragraph 0081-0083 the augmented reality representation comprises a photographic representation of the refrigerator interior as a background image with digital item images and item names of the food items overlaid over physical shelves/drawers of the refrigerator, wherein the digital item images and item names of the food items are displayed as rendered graphics of the food items with a numeric identification (66/67) of each of the food items to indicate consumption amount); and 
communicate an instruction to present the image data at the display (Okuma teaches at FIG. 8 and Paragraph 0081-0083 the augmented reality representation comprises a photographic representation of the refrigerator interior as a background image with digital item images and item names of the food items overlaid over physical shelves/drawers of the refrigerator, wherein the digital item images and item names of the food items are displayed as rendered graphics of the food items with a numeric identification (66/67) of each of the food items to indicate consumption amount).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Okuma’s photographic representation of the environmental condition of the refrigerator interior into Oh’s photographed interior to display the photo image as a background to render graphics overlaid upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
Under BRI, GE explicitly teaches the claim limitation:  
determine a target location for the food item based on an environmental condition of the interior;  
compare the position to the target location;  
modify the image data to indicate the target location based on the comparison of the position to the target location (GE teaches at FIG. 13 and Paragraph 0193-0195 if the situations that the vegetables and fruits are placed together and the raw food and the cooked food are placed together are detected, an AR effect is provided to remind the user to store them separately. 
GE teaches at FIG. 6 and Paragraph 0160-0162 that a position of an article is judged through a plurality of cameras inside the refrigerator…what is moved is judged according to information of comparison between the position of an article placed down by a user and the position of the article after being moved and a panorama is updated in real time. 
GE teaches at Paragraph 0018-0020 displaying images shot by the internal cameras in real time after receiving an image viewing request from the user. The position of the food placed in the refrigerator is a 3D spatial position determined according to the images shot by the internal cameras and at Paragraph 0160 that position of an article is judged through a plurality of cameras inside the refrigerator door.  
GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired); and 
communicate an instruction to present the image data at the display (GE teaches at FIG. 7D and FIG. 15 and Paragraph 0167-0176 and Paragraph 0185 that the user places a plurality of different varieties of food and then the system generates labels and binds to the varieties of food sequentially and automatically….label states may change with the freshness degrees of the articles….green indicates fresh, yellow indicates not fresh and red indicates expired).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate GE’s labels to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
The claim limitations may be subject to different interpretations. Johnson/Larares-Greenblat teaches the claim limitation: 
determine a target location for the food item based on an environmental condition of the interior;  
compare the position to the target location;  
modify the image data to indicate the target location based on the comparison of the position to the target location; and communicate an instruction to present the image data at the display (
Johnson Paragraph 0076 “if the door is open, and therefore causing the interior of the refrigerator to be illuminated by an internal light…then the reporting application 546 will proceed to box 823 in order to capture a visible spectrum image of the compartment 106” and at Paragraph 0077 “the reporting application 546 causes a visible spectrum camera 103 to capture an infrared image of the compartment 106” and Paragraph 0056-0057 that in response to the request, the spoilage identification application 513 can receive an image of the compartment 106 captured by a camera 103 located within the refrigerator 100 and at Paragraph 0069 that the spoilage application 513 can send the notification to the refrigerator 100 for display on the display screen of the refrigerator 100. The notification can also include the particular compartment 106 and type of food that has spoiled…the notification might specify that the apples in the crisper drawer have spoiled...the notification can also include a copy of the image provided by the refrigerator 100 to assist the user in locating the spoiled food in the refrigerator 100…the image may be modified to highlight the spoiled food item 519 by changing the color of the spoiled food item 519 or drawing a box around the spoiled food item 519. 
It is noted that the use of the visible spectrum camera to capture an image requires projecting a pattern of light to the compartment 106. 
Johnson teaches at Paragraph 0037 that the camera 103 can include an infrared camera, a visible spectrum camera to capture an image using light in the visible spectrum and at Paragraph 0056-0057 that in response to the request, the spoilage identification application 513 can receive an image of the compartment 106 captured by a camera 103 located within the refrigerator 100….can use an infrared camera 103 to immediately capture the image and provide it to the spoilage identification application 513. In some instances, the reporting application 546 can wait until the door of the refrigerator 100 is opened in order to capture a visible spectrum image of the compartment 106 using a visible spectrum camera 103…the spoilage identification application 513 can identify the spoiled food item 519 in the image of the compartment 106. 
Johnson teaches at Paragraph 0060 that the refrigerator 100 includes a display screen….the notification might specify that the apples in the crisper drawer have spoiled and at Paragraph 0065 that in an infrared image, the spoilage identification application 513 may select an area of the food item 519 that is brighter or darker than the rest of the food item 519 and at Paragraph 0068 that the image may be modified to highlight the spoiled food item 519 by changing the color of the spoiled food item 519 or drawing a box around the spoiled food item 519. 
Larares-Greenblat Paragraph 0031 “flashing a light when the user opens the refrigerator door” and at Paragraph 0032 “flashing light near the jar of salsa”. Larares-Greenblat teaches at Paragraph 0041 that a visual indicator of a freshness factor of a food item may be provided by the sensory-oriented component of the food storage device such as a light…may allow the user to see the freshness factor of the food item when the food storage device is open or in use….The visual indicator of the freshness factor of a food item may allow a user to quickly find a food item in the food storage device that has achieved a predetermined level of freshness. The visual indicator of the freshness factor of a food item may allow a user to determine which food items may be expired, about to expire, need to be replaced and at Paragraph 0042 that the visual indicator may be configured to include various colors, e.g., red, orange, yellow, green, blue, indigo, violet, black, white and at Paragraph 0043 that the visual indicator may be configured to include various patterns, e.g., checked, concentric, dots, grid, herringbone, lattice, stripes, pinstripes, swirl, waffle, zigzag. The pattern of the visual indicator may alert the user to a certain freshness factor of the food item, e.g., dots indicate that a food is fresh, stripes indicate that a food has expired). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Johnson/Larares-Greenblat’s display colors associated with the spoiled food items to have modified Oh’s graphical overlay icons upon the photographed interior to display the photo image as a background to render graphic icons upon the background image. One of the ordinary skill in the art would have displayed the AR icons upon the food items in the background image captured from the refrigerator interior. 
The claim limitations may be subject to different interpretations. Jeong/Kim 776/Park/Lim teaches the claim limitation: 
determine a target location for the food item based on an environmental condition of the interior;  
compare the position to the target location;  
modify the image data to indicate the target location based on the comparison of the position to the target location; and communicate an instruction to present the image data at the display (
Park teaches at FIGS. 30A-30C and Paragraph 0328-0333 that the processing portion 240 may identify a pineapple 621b in the image of the storage compartment imaged at the second point of time…the deactivated tag A 661-1 may be changed to the activated tag 661 and may be tacked to the upper side of the identified pineapple 621b. 
Park teaches at Paragraph 0266 that the processing portion 240 generates recognition data for all foods identified from the image, which is obtained by imaging the inside of the storage compartment 110….the processing portion 240 may match the image 671 of the identified food included in the food database 232a with the food. Park teaches at FIG. 20 and Paragraph 0272 the name 662 and the expiration date 663 may be generated or changed based on the recognition data…the refrigerator displays a pop-up 700 regarding the generation of the tag A 661 on the touch screen display 130. 
Kim ‘776 teaches at Paragraph 0013 that the environmental sensor may include at least one of the temperature sensor, a humidity sensor, an odor sensor, and obtaining the environmental information in the refrigerator may include obtaining at least one of temperature information, humidity information or odor information of the refrigerator and at Paragraph 0022 that the processor is configured to predict information related to a current state of the at least one object by applying the first camera image and the environmental information in the refrigerator to an artificial intelligence model and an outputter configured to provide the information related to the current state of the at least one object and at Paragraph 0066 that the refrigerator 1000 may provide information about a consumable period of the object, the freshness or the ripeness of the object to the user and at Paragraph 0093-0100 that when 10% of a skin of a banana included in the camera image is black and the temperature around the banana is 1 degree C, the AI model may determine the current state of the banana as the ripe state. When 90% of the skin of the banana included in the camera image is black and the temperature around the banana is 2 degree C, the AI model may determine the current state of the banana as the spoiled state….The AR model may predict the current state of the tomato by using the odor information of the tomato…and at Paragraph 0102 that when the consumable period is expired, the refrigerator 1000 may display the expected disposal date in a red color…when the consumable period is left within two days, the refrigerator 1000 may display the expected disposal date in an orange color, when the consumable period is left between 3 days and 7 days, the refrigerator 1000 may display the disposal date in yellow color, and when 8 or more days of the consumable period are left, the refrigerator 1000 may display the expected disposal date in a green color and at Paragraph 0158 that the odor distribution map may differently display the color, the brightness or the extent of the odor distribution area according to the gas detection quantity.  
Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
Lim teaches at FIGS. 19-20 and Paragraph 0174 that the refrigerator 1 may display the setting temperatures of the respective indoor regions of each camber and the recommendation list of optimum foods of the respective setting temperatures on the display, e.g., the first display 150 mounted to the refrigerator 1). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Jeong/Park/Kim ‘776/Lim’s display of names/tags or temperatures associated with the food-objects/chambers to have modified Oh’s graphical overlay color indicators upon the photographed interior to display the photo image as a background to render color indicators indicating the temperatures of the food items or the temperatures of the chambers upon the background image. One of the ordinary skill in the art would have displayed the AR color indicators indicating the temperatures of the food items or the temperatures associated with the chambers of the refrigerator in the background image captured from the refrigerator interior. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that the image data includes an augmented reality representation including a photographic representation of the interior with a digital representation of the food item overlaying a digital representation of a position of the food item in the interior, wherein the photographic representation of the interior includes a color indicator indicating the comparison of the position to the target location, and wherein the environmental condition is a heat distribution of the interior. 
Jeong/Kim ‘776/Park/Lim teaches the claim limitation that the image data includes an augmented reality representation including a photographic representation of the interior with a digital representation of the food item overlaying a digital representation of a position of the food item in the interior, wherein the photographic representation of the interior includes a color indicator indicating the comparison of the position to the target location, and wherein the environmental condition is a heat distribution of the interior (
Jeong teaches in Abstract the refrigerator includes a camera, a display and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera, identify an object included in the acquired image, acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera and control the display to display information on the identified object and information on the temperature of the identified object. Jeong teaches at FIGS. 4-6C and Paragraph 0070 that objects may be expressed in a red color as their temperatures are higher and expressed in a dark violet color as their temperatures are lower. Jeong teaches at Paragraph 0086 that the processor 140 may display the image 620 that photographed the right side space of the refrigerating compartment 20 as in FIG. 6B and overlap the thermal images of an egg, cake and fruit on each of the egg, cake and fruit included in the image 620 and display the names of each object “egg”, “cake”, and “fruit” on the image and at Paragraph 0080 that a thermal image for milk may be overlapped on the milk 611, a thermal image for chicken may be overlapped on the chicken 612, a thermal image for vegetable may be overlapped on the vegetable 613 and at Paragraph 0081 that the processor 140 may display the names of the objects acquired through the artificial intelligence model on the image. 
Kim ‘776 teaches at Paragraph 0013 that the environmental sensor may include at least one of the temperature sensor, a humidity sensor, an odor sensor, and obtaining the environmental information in the refrigerator may include obtaining at least one of temperature information, humidity information or odor information of the refrigerator and at Paragraph 0022 that the processor is configured to predict information related to a current state of the at least one object by applying the first camera image and the environmental information in the refrigerator to an artificial intelligence model and an outputter configured to provide the information related to the current state of the at least one object and at Paragraph 0066 that the refrigerator 1000 may provide information about a consumable period of the object, the freshness or the ripeness of the object to the user and at Paragraph 0093-0100 that when 10% of a skin of a banana included in the camera image is black and the temperature around the banana is 1 degree C, the AI model may determine the current state of the banana as the ripe state. When 90% of the skin of the banana included in the camera image is black and the temperature around the banana is 2 degree C, the AI model may determine the current state of the banana as the spoiled state….The AR model may predict the current state of the tomato by using the odor information of the tomato…and at Paragraph 0102 that when the consumable period is expired, the refrigerator 1000 may display the expected disposal date in a red color…when the consumable period is left within two days, the refrigerator 1000 may display the expected disposal date in an orange color, when the consumable period is left between 3 days and 7 days, the refrigerator 1000 may display the disposal date in yellow color, and when 8 or more days of the consumable period are left, the refrigerator 1000 may display the expected disposal date in a green color and at Paragraph 0158 that the odor distribution map may differently display the color, the brightness or the extent of the odor distribution area according to the gas detection quantity.  
Park teaches at FIGS. 30A-30C and Paragraph 0328-0333 that the processing portion 240 may identify a pineapple 621b in the image of the storage compartment imaged at the second point of time…the deactivated tag A 661-1 may be changed to the activated tag 661 and may be tacked to the upper side of the identified pineapple 621b. 
Park teaches at Paragraph 0266 that the processing portion 240 generates recognition data for all foods identified from the image, which is obtained by imaging the inside of the storage compartment 110….the processing portion 240 may match the image 671 of the identified food included in the food database 232a with the food. Park teaches at FIG. 20 and Paragraph 0272 the name 662 and the expiration date 663 may be generated or changed based on the recognition data…the refrigerator displays a pop-up 700 regarding the generation of the tag A 661 on the touch screen display 130. 
Lim teaches at FIGS. 19-20 and Paragraph 0174 that the refrigerator 1 may display the setting temperatures of the respective indoor regions of each camber and the recommendation list of optimum foods of the respective setting temperatures on the display, e.g., the first display 150 mounted to the refrigerator 1). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to incorporate Jeong/Kim 776/Park/Lim’s display of names/tags or temperatures associated with the food-objects/chambers to have modified Oh’s graphical overlay color indicators upon the photographed interior to display the photo image as a background to render color indicators indicating the temperatures of the food items or the temperatures of the chambers upon the background image. One of the ordinary skill in the art would have displayed the AR color indicators indicating the temperatures of the food items or the temperatures associated with the chambers of the refrigerator in the background image captured from the refrigerator interior. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613